NO. 07-03-0166-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     APRIL 11, 2003

                          ______________________________


                         IN RE ROBERT H. MILLER, RELATOR

                        _________________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Robert H. Miller has filed a pleading denominated as Appellant’s Motion to Compel

the State to File, Process and Respond to Appellant’s Application for Writ of Habeas

Corpus, to Stop Denying Appellant Access to the Courts and Justice. He seeks an order

directing the district clerk of Lynn County to file and process an application for writ of

habeas corpus which Miller allegedly filed with the clerk on January 25, 2003. Miller does

not urge in his motion that he is appealing from an order or other action of a trial court.

Thus, we consider his motion as an original proceeding seeking a writ of mandamus

directing the district clerk of Lynn County to perform certain actions.
      Miller’s motion does not comply with TEX . R. APP. P. 52.2, 52.3 or 52.7. Moreover,

the motion does not seek to invoke this court’s appellate jurisdiction or to protect this

court’s jurisdiction. We do not have authority to issue mandamus directed to the clerk

under the facts and circumstances alleged. See TEX . GOV’T . CODE ANN . § 22.221.


      We deny the motion. TEX . R. APP. P. 42.3.




                                                      Phil Johnson
                                                      Chief Justice




                                           2